EX-10.79 6 ex1079.htm EXHIBIT 10.79

Exhibit 10.79

Lam Research Corporation



Amendment to Stock Option Grant



Effective October 16, 2002 (the "Effective Date") the parties agree to amend
Stock Option Grant No. 9700467, dated November 21, 1996, to James W. Bagley (the
"Original Grant"). The Stock Option incorporates the following amendments to the
Original Grant:



Right to Exercise. All shares of the Original Grant shall become unexercisable
until vested under the following schedule. The right to exercise those shares
shall vest as follows:



The first one-sixteenth (1/16) of the shares (119,250 shares) shall vest and
become exercisable on January 17, 2003;



An additional one-sixteenth of the shares (119,250 shares) shall vest and become
exercisable on April 17, 2003;



An additional one-sixteenth of the shares (119,250 shares) shall vest and become
exercisable on July 17, 2003;



An additional one-sixteenth of the shares (119,250 shares) shall vest and become
exercisable on October 17, 2003; and



An additional one-sixteenth of the shares (119,250 shares) shall vest and become
exercisable each January 17, April 17, July 17 and October 17, during the years
2004 through 2006, until all shares are fully vested and exercisable;



Provided that should the closing price of Lam's Common Stock ever reach $20.00
per share all unvested shares shall immediately accelerate and become
exercisable.



Term of Option. This Stock Option shall expire on November 21, 2006, unless
earlier terminated by virtue of a change in the optionee's employment status or
the optionee's death or disability.



Change of Control and other events. This Stock Option incorporates by reference
any terms regarding Change of Control and other events affecting the optionee's
stock options as provided in the employment agreement between Lam Research
Corporation and the optionee.



 

All terms of the Original Grant remain the same except as amended above. Only
where amended do the amended terms supersede those of the Original Grant.



Optionee



 

/s/ James W. Bagley

_______________



James W. Bagley



 

LAM RESEARCH CORPORATION



By /s/ Terry Bean___________________

Terry Bean

Its Vice-President of Human Resources



 

 